                                         Case 2:19-cr-00084-MWF Document 33 Filed 09/16/19 Page 1 of 1 Page ID #:130



                                    1     HOLMES, TAYLOR, COWAN & JONES LLP
                                          Stephen P. Jones (SBN: 150050)
                                    2     Stephen.Jones@holmestaylor.com
                                          811 Wilshire Blvd., Suite 1460
                                    3     Los Ángeles, California 90017
                                          Tel: (213) 985-2200
                                    4     Fax: (213) 973-6282
                                    5     Attorney for Defendant
                                          PEJMAN VINCENT MEHDIZADEH
                                    6
                                    7
                                    8                                  UNITED STATES DISTRICT COURT
                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                    9
                                    10    UNITED STATES OF AMERICA,                       Case No. 2:19CR00084-MWF
                                    11                    Plaintiff,
Holmes, Taylor, Cowan & Jones LLP




                                    12
   Los Angeles, California 90017
   811 Wilshire Blvd., Suite 1460




                                                 vs.                                      ORDER ON STIPULATION RE:
                                    13                                                    RETURN OF PASSPORT
                                          PEJMAN VINCENT MEHDIZADEH,
                                    14                    Defendant.
                                    15
                                    16
                                    17
                                    18           PURSUANT TO THE STIPULATION OF THE PARTIES, THE COURT HEREBY
                                    19    ORDERS:
                                    20           1. The United States Probation Office shall return to Defendant PEJMAN VINCENT
                                    21                 MEHDIZADEH his United States passport, upon successful completion of his
                                    22                 three-month term of home confinement.
                                    23
                                    24     Dated: Sept. 16, 2019                   HON. MICHAEL W. FITZGERALD
                                    25
                                    26
                                    27                                             ______________________________
                                                                                   UNITED STATES DISTRICT JUDGE
                                    28    cc: US. Probation & Pretrial

                                           Case No. 2:19CR00084-MWF                               ORDER ON STIPULATION RE: RETURN OF PASSPORT
